Citation Nr: 0811306	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-06 516A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the residuals of testicular cancer. 

2.  Entitlement to an initial compensable evaluation for a 
scar of the left groin area. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1996 to December 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of testicular cancer, and a scar of 
the left groin, effective December24, 2002.  Each disability 
was evaluated as noncompensable effective with the date of 
service connection.  The Pittsburgh RO now has jurisdiction 
of the claim. 

The veteran appeared at a hearing before a local hearing 
officer in August 2004 and at a videoconference hearing 
before the undersigned in January 2006.  

These issues were previously before the Board in March 2007, 
when they were remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further appellate review.  

On the basis of the development requested in the March 2007 
Board remand, the Appeals Management Center increased the 
evaluation for residuals of testicular cancer to 20 percent 
in a November 2007 rating decision.  The higher initial 
rating was made effective December 24, 2002.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue of 
entitlement to an increased evaluation for the residuals of 
testicular cancer remains before the Board. 



FINDINGS OF FACT

1.  The veteran has daytime voiding between every one to two 
hours and no more than three to four times at night, he wears 
absorbent materials that must be changed less than twice each 
day, and has never required catheterization.  

2.  The veteran's scar of the left groin is productive of 
pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for the residuals of testicular cancer have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.115b, Code 7528 (2007). 

2.  The criteria for an initial 10 percent evaluation for a 
scar of the left groin have been met; the criteria for an 
evaluation in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.118, Codes 7801, 
7802, 7803, 7804, 7805 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

This appeal arises from disagreement with the initial 
evaluations following the grants of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required with regard to downstream issues such as initial 
evaluations; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Hence, further VCAA 
notice is not required in this case.

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and all pertinent evidence has been obtained.  He also 
appeared at a January 2006 videoconference hearing before the 
undersigned Veterans Law Judge.  The veteran states that he 
has received all of his treatment from VA, and these records 
have been obtained.  There is no indication that there are 
any pertinent outstanding medical records that must be 
obtained, and the Board may proceed with its review of the 
veteran's appeal. 

Initial Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Residuals of Testicular Cancer

The veteran's testicular cancer is considered a disease of 
the genitourinary system.  Diseases of the genitourinary 
system result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  When 
diagnostic codes refer to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Voiding dysfunctions are 
evaluated according to urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a.

The veteran's disability is evaluated under the rating code 
for malignant neoplasms of the genitorurinary system.  These 
are rated as 100 percent disabling.  However, the note to 
this rating code states that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the 100 percent evaluation shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be the subject to the provisions 
of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the disability is to be evaluated 
on residuals such as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Code 7528.  

The October 2004 VA examination states that the veteran's 
chemotherapy ended in April 2000 and the November 2003 VA 
examination states that the veteran's condition has been 
unchanged since 2000.  There is no evidence of a reoccurrence 
of the cancer or cancer treatment, at any time since the 
effective date of service connection.  Therefore, the 
veteran's testicular cancer will be evaluated based on the 
residual disability.  38 C.F.R. § 4.115b, Code 7528.  

The evidence is completely negative for any evidence of renal 
dysfunction.  The veteran does have complaints related to 
voiding dysfunction.  The RO has evaluated the veteran's 
disability under the criteria for voiding dysfunction.  The 
criteria for urinary frequency will also be considered. 

Urine leakage which requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times a day is evaluated as 60 percent disabling.  
The wearing of absorbent materials that must be changed two 
times a day is evaluated as 40 percent disabling.  The 
wearing of absorbent material that must be changed less than 
two times each day is evaluated as 20 percent disabling.  
38 C.F.R. § 4.115b.  

The criteria for an evaluation for urinary frequency will 
also be considered.  A daytime voiding interval of less than 
one hour, or awakening to void five or more times per night 
is evaluated as 40 percent disabling.  A daytime voiding 
interval of between one and two hours or awakening to void 
three or four times per night is evaluated as 20 percent 
disabling.  Finally, the Board notes that under the criteria 
for obstructed voiding, urinary retention that requires 
intermittent or continuous catheterization is evaluated as 30 
percent disabling.  38 C.F.R. § 4.115b.  

The evidence includes a VA treatment note from May 2004 which 
states that the veteran was unable to hold urine.  

The veteran was afforded a VA examination in October 2004.  
The claims folder was reviewed in conjunction with the 
examination.  He complained of voiding problems.  He gave a 
history of frequency of urination every hour both day and 
night.  There was no problem in hesitancy, stream, or 
dysuria.  He also experienced urge incontinence.  This would 
cause him to run to the restroom, but he would sometimes have 
an accident on the way.  The veteran slept with an absorbent 
material pack at night which he found was wet most mornings.  
He did not have any recurrent urinary tract infection or 
renal colic, and had never needed catheterization.  

At a December 2004 VA examination, the veteran reported that 
he had to urinate at least six times a day and he woke up 
three to four times a night to relieve himself.  There was no 
hesitancy, stream problem, or dysuria.  The veteran also had 
urge incontinence whenever he needed to go to the bathroom 
and was unable to hold it.  He would sometimes have an 
accident and he used absorbent pads in the daytime when there 
were no restroom facilities available.  This occurred 
approximately four times a week.  The current diagnoses 
included urge incontinence, not a residual of orchiectomy.  

Treatment records from May 2005 note that the veteran 
continued to report urinary urgency.  

August 2006 treatment records state that the veteran did not 
feel empty after voiding about half of the times he urinated.  
He would be able to urinate again a short time later.  He 
would also have to urinate two to three times each night.  
The assessment was urinary symptoms related to teste cancer.  
The veteran was to have these symptoms treated with 
medication.  

In an April 2007 letter, the VA doctor who has been treating 
the veteran wrote that one of the residuals of the veteran's 
cancer surgery is urge incontinence.  He described the 
veteran needing to quickly empty his bladder when he first 
notices it is full or else he will be incontinent.  The 
veteran's problem had not responded to medication or 
exercises.  

The veteran underwent an additional VA examination in July 
2007.  The claims folder was reviewed by the examiner.  The 
history of his testicular cancer was described.  Currently, 
the veteran stated that he had frequent urination, which was 
required once every hour or two.   He wore absorbent pads, 
but only in situations where he was unable to go to the 
bathroom.  On those occasions he usually used one or two pads 
each day.  He denied urinary hesitancy, urinary tract 
infections, kidney stones, or nephritis.  The veteran did not 
require catheterization or dilatations.  There was a minimal 
effect on the veteran's usual daily activities and 
occupation.  He needed to be near a bathroom frequently but 
otherwise there was no problem.  

In October 2007, the veteran reported that he continued to 
experience frequency, urgency, and the need to get up and 
void twice each night.  

In order to receive a 40 percent evaluation under the 
criteria for voiding dysfunction, there must be incontinence 
such that the veteran must wear absorbent materials, and 
these materials must be changed two to four times a day.  In 
this case, the December 2004 records note that absorbent 
materials were required only when there was not a bathroom 
available.  The examiner found that this resulted in the 
veteran changing his absorbent materials four times a week.  
The July 2007 examination also noted that the veteran only 
wore the absorbent materials when he was in situations where 
he would be unable to go to the bathroom.  On those occasions 
he used one to two pads per day.  As the veteran does not 
require absorbent materials at all times, and as he has to 
change pads on those occasions one to two times a day or 
about four times a week, his symptoms cannot be said to 
require the changing of the absorbent materials two to four 
times per day.  38 C.F.R. § 4.115b.  

The veteran also fails to meet the criteria for an increased 
evaluation under the rating criteria for urinary frequency.  
A 40 percent evaluation under these criteria requires voiding 
at intervals of less than an hour or five or more times each 
night.  The evidence does not demonstrate that the veteran 
has ever met these criteria at any time since his discharge 
from service.  December 2004 records note that the veteran 
urinates about six times a day and three or four times a 
night.  The July 2007 records say that the veteran must go to 
the bathroom every hour or two, October 2007 records say he 
urinates twice each night.  These symptoms fail to meet the 
criteria for an evaluation greater than 20 percent.  
38 C.F.R. § 4.115b.  

The Board has considered entitlement to an increased 
evaluation under the rating criteria for obstructed voiding, 
but the evidence shows that the veteran has never required 
catheterization, which is required for a 30 percent 
evaluation.  38 C.F.R. § 4.115b.  

Therefore, the criteria for an initial evaluation greater 
than 20 percent for the veteran's residuals of testicular 
cancer have not been met.  

Scar of the Groin

Entitlement to service connection for a scar of the left 
groin was established in a March 2004 rating decision.  A 
zero percent evaluation was assigned for this disability, 
effective from December 2002, which remains in effect. 

The veteran's scar has been evaluated under the rating code 
for superficial scars that are painful on examination.  
Superficial scars are those not associated with the 
underlying soft tissue damage.  Such scars are evaluated as 
10 percent disabling.  38 C.F.R. § 4.118, Code 7804.  

Other rating codes for consideration include that for scars 
that are superficial and unstable.  An unstable scar is 
defined as one where, for any reason, there is frequent loss 
of covering of the skin over the scar.  These scars are also 
evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Code 
7805.  

These rating codes do not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

At the November 2003 VA examination, the veteran complained 
of a small amount of numbness in the left groin.  Neither the 
veteran nor the examiner attributed this numbness to the 
scar.  On examination, the examiner noted, without 
elaboration, that the veteran had a scar on his scrotum.  

At the October 2004 VA examination, the veteran was noted to 
have a scar on the left iliac fossa.  He still felt numbness 
in this scar.  On examination, the scar was not painful.  It 
was stable and not adherent.  There was no elevation or 
depression on the surface contour of the scars.  Palpation 
showed that the scars were superficial.  There was no 
inflammation, edema, or keloid formation, and the color of 
the scars was normal.  The scar was not productive of 
limitation of motion or function.  It was 6.5 centimeters 
long and one millimeter in width.  The diagnoses included 
scars of the anterior chest wall, anterior chest and 
abdominal wall, and the left iliac fossa.  

A January 2006 letter from the veteran's VA doctor states 
that the veteran had chronic pain and numbness in the groin 
area.  This occurred as a shooting pain into the area of the 
testicles during bowel movements.  A dull aching was chronic 
to the groin area, and it was also painful at times when 
touched.  However, the examiner did not mention the scar of 
the left groin.

March 2007 VA treatment records state that the groin scar was 
still causing pain and numbness. 

The veteran was afforded another VA examination in July 2007.  
The left groin scar was noted, but the veteran indicated that 
it was not bothersome to him.  On examination, there was an 
approximately four centimeter scar on the left groin.  The 
scar was neither depressed nor elevated and the texture of 
the skin was normal.  There was no discoloration, atrophy, or 
underlying tissue loss.  Adherence was noted.  The diagnoses 
included a four centimeter left groin scar that was hidden by 
pubic hair and not disfiguring.  

The March 2007 VA treatment records state that the scar was 
causing pain and numbness.  Previous examinations and records 
have noted complaints of pain in the area of the scar, but 
did not specifically report whether there was a painful scar.  
On the July 2007 examination the veteran reportedly stated 
that the scar was not "bothersome," which suggests that the 
scar was not painful.  The evidence is in relative equipoise 
as to whether the scar is painful.  38 C.F.R. § 4.118, Code 
7804.  

The Board has considered entitlement to an evaluation in 
excess of 10 percent for the veteran's left groin scar but 
this is not demonstrated by the evidence.  The October 2004 
VA examiner found that the scar did not cause limitation of 
motion or function, it has not been described as deep, which 
precludes an evaluation under 38 C.F.R. § 4.118, Codes 7801 
and 7805.  All other relevant rating codes fail to provide 
for an evaluation in excess of 10 percent.  Therefore, an 
evaluation greater than 10 percent is not warranted.  

Extraschedular Ratings

Schedular ratings will generally be deemed adequate to 
compensate for disability from service connected conditions.  
38 C.F.R. § 3.321(a) (2007).  

In exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that it presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b) (2007), In 
this case, there is no evidence of marked interference with 
employment and the veteran's disability has not required any 
periods of recent hospitalization.  Hence, referral for 
extraschedular consideration is not warranted.








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for the residuals of testicular cancer is denied. 

Entitlement to an initial 10 percent evaluation for a scar of 
the left groin area is granted, effective December 24, 2002. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


